Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2021/0185789 A1, hereinafter “Smith”). 
Regarding claim 1, Smith discloses a smart light bulb device comprising:
at least one light source ([0003]); 
a control system ([0006]); 
wherein the control system adjusts a light output of the light source ([0054]); 
a processor ([0058]); 
non-transitory memory for data storage ([0081]); 
stored settings in the non-transitory memory ([0054]); 
at least one input device ([0065]: user specified input device); 
a network device ([0067]); 
a wireless transmitter ([0055]); 
a wireless receiver ([0014], [0055]); 
an antenna ([0073]); 
a light switch ([0012]); 

wherein the light switch is one of the input devices ([0058]: The switch module 802 also houses a communication module, which can include one or more antennae or other wireless communication modules); 
wherein switching the light switch on or off sends a signal to the processor ([0058]: The processor 850, is communicably coupled with one or more modules in the switch module 802 to control the operation of and receive inputs from those modules); 
wherein the control system notifies a user of the switch position ([0077]); 
wherein one or more toggling of the light switch position sends a different signal to the processor based on the number of toggles ([0053], [0057]: state of light is adjusted based on the toggling setting being changed). 

Regarding claim 2, Smith discloses the invention of claim 1, wherein the input devices comprise one or more of a touch screen ([0067]), a button, a dial, a motion sensor, a microphone, a proximity sensor, a pressure sensor, a motion sensor, a user interface device, a mechanical sensor, a vision sensor, an imaging sensor, a camera ([0049]), a temperature sensor, a radiation sensor, a position sensor, a photoelectric sensor, a particle sensor, a humidity sensor, a gas or chemical sensor, a force sensor, a flow sensor, a17 Docket No. AL191020 voltage sensor, a current sensor, a contact sensor, a mechanical device, and an electrical sensor ([0058]: various sensors). 

Regarding claim 3, Smith discloses the invention of claim 2, wherein the user interface device is at least one of: a smart phone, a computer, an input device integrated to the lighting device, and a mobile device ([0067])

Regarding claim 4, Smith discloses the invention of claim 1, wherein the light switch toggle informs the processor of a predefined lighting scene based on a number of toggles ([0053]: predetermined theme; [0054]: A user may swipe multiple times to toggle through the plurality of lighting settings). 

Regarding claim 5, Smith discloses the invention of claim 1, wherein the network device connects to an additional one or more network device in another one or more smart light bulb device ([0003]). 



Regarding claim 7, Smith discloses the invention of claim 1, wherein the processor sends a control signal to the controller based on at least one of: one or more user inputs, a signal from the network device, and the stored settings ([0088], [0024]). 

Regarding claim 8, Smith discloses the invention of claim 1, wherein a system of networked smart light bulb devices communicate that they are connected to the same light switch control by input from the user ([0024], [0049]). 

Regarding claim 9, Smith discloses the invention of claim 8, wherein the input from the user is via the light switch toggle ([0053]: the icon 351 is swiped from the tactile display 304 as the tactile display toggles to). 

Regarding claim 10, Smith discloses the invention of claim 8, wherein the input from the user is via a user input device ([0058]).18 Docket No. AL191020

Regarding claim 11, Smith discloses the invention of claim 8, wherein the system of networked smart light bulb devices track all system inputs via sensors and other input devices to determine habits of one or more users ([0076]). 

Regarding claim 12, Smith discloses the invention of claim 8, wherein all of the smart light bulb devices in the system of networked smart light bulb devices are controlled according to the stored settings and command signals transmitted via the network device ([0054]). 

Regarding claim 13, Smith discloses the invention of claim 1, wherein the control system builds a profile for each user based on their habits and stores that profile in the memory ([0056]).   

Regarding claim 14, Smith discloses the invention of claim 13, wherein a model is built representing the history of a user's profile over a time period ([0065]); wherein the model is modified based on changes to the user's profile over the time period ([0054]); wherein the model is stored in the stored settings ([0070]). 



Regarding claim 16, Smith discloses the invention of claim 15, wherein the energy storage device comprises at least one of: a capacitor and a battery ([0018], [0022]). 

Regarding claim 17, Smith discloses the invention of claim 1, wherein the input device receives a signal from the user's phone bluetooth radio as an input ([0008], [0067]).  

Regarding claim 18, Smith discloses the invention of claim 17, wherein the input device uses the signal strength or Received Signal Strength Indicator to turn the smart light bulb device on when the user is close enough to the smart light bulb device ([0049], [0046]).19Docket No. AL191020  

Regarding claim 19, Smith discloses the invention of claim 17, wherein the input device uses the signal strength or Received Signal Strength Indicator to notify the control system that the user is close to the smart light bulb device ([0064]). 

Regarding claim 20, Smith discloses the invention of claim 19, wherein the control system performs a pre-defined function based on a preprogrammed set of instructions based on the user's proximity to the smart light bulb device ([0046]). 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
9/14/2021